SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-50675 Excellency Investment Realty Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 20-8635424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Park Avenue, 39th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 712-2012 Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNo Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of August 18, 2010: 44,218,680shares of common stock, with a par value of $0.01 per share. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Item 4T. Disclosure Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Table of Contents PART I Financial Information Item 1. Financial Statements As used herein, the term “Excellency” refers to Excellency Investment Realty Trust, Inc., a Maryland corporation, and its subsidiaries and predecessors unless otherwise indicated.Unaudited, interim, condensed, consolidated financial statements including a balance sheet for Excellency as of the period June 30, 2010, and statements of operations, and statements of cash flows, for interim periods up to the date of such balance sheet and the comparable period of the preceding year are set forth below in this report. This amendment of form 10Q is being filed to remove a statement in Note 1 to the unaudited financial statements that stated our quarterly report was not reviewed by the Company’s auditors. The report was in fact reviewed by the Company’s auditors and this statement was an error. Our company auditors gave us their consent to file the 10Q, but they and the company missed the incorrect statement about the report not being reviewed. 3 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED BALANCE SHEETS As of June 30, 2010 and December 31, 2009 (unaudited) June 30, December 31, ASSETS Real Estate Land $ $ Building and improvements Less: accumulated depreciation ) ) Cash and cash equivalents Accounts receivable-tenants, net of allowance for doubtful accounts of $930,866 at 6/30/10 and $893,966 at 12/31/09 Deferred financing costs, net of accumulated amortization of of $58,791 at 6/30/10 and $51,838 at 12/31/09 Escrow account Other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Mortgage notes payable $ $ Promissory notes payable-related party Security deposits Line of credit Accounts payable and accrued expenses Accrued Registration Rights Penalty and contingent portion TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value, 1,000,000 shares authorized; Series A Convertible Preferred Stock, par value $0.01, 10,000 shares authorized, 10,000 issued and outstanding, as of June 30, 2010 and December 31, 2009.Aggregate liquidation preference of $9,100 ($0.91 per share) Series B Preferred Stock, par value $0.01, 20,000 shares authorized, 0 shares issued and outstanding, as of June 30, 2010 and December 31, 2009 - - Common stock, par value $0.01, 200,000,000 shares authorized, 44,218,680 issued and outstanding as of June 30, 2010 and December 31, 2009 respectively. Treasury stock, at cost- 2,469 shares ) ) Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT-Excellency Investment Realty Trust, Inc. ) ) Non-controlling interests TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, Rental revenue $ Operating expenses: Property operating costs General and administrative Depreciation and amortization Total operating expenses Operating income Non-operating (expenses) and income: Interest expense ) Other income 27 27 Loss on registration rights penalty ) Total non-operating expenses ) Net Loss including Non-controlling Interests ) Net Loss attributable to Non-controlling Interests Net Loss - Excellency Investment Realty Trust $ ) $ ) $ ) $ ) Loss per share— basic and diluted ) Weighted average common shares outstanding basic and diluted See accompanying notes to consolidated financial statements. 5 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) Six Months Six Months Ended Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) - Excellency Investment Realty Trust, Inc. $ ) $ ) Net (loss) - Non-controlling Interests $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Compensation expense added as paid in capital Amortization of Deferred Financing Costs Depreciation expense Bad debt expense - Loss on registration rights penalty Loss on sale of marketable securities - - Changes in operating assets and liabilities: Accounts receivable ) ) Escrow ) ) Other Assets ) 95 Accounts payable and accrued expenses Accrued interest payable - related party Security Deposits ) ) CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Conributions of capital - Payments on Related Party debt ) ) Borrowings on White Knight Management line of credit Payments on Mortgage Notes Payable ) ) CASH USED FOR FINANCING ACTIVITIES ) ) NET DECREASE IN CASH ) ) CASH AT BEGINNING OF YEAR CASH AT YEAR END $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for Interest Cash paid for Income Taxes - - See accompanying notes to consolidated financial statements. 6 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT JANUARY 1, 2, 2010 Preferred Stock Additional Treasury Series A Common Stock Paid-in Accumulated Stock Noncontrolling Shares Amount Shares Amount Capital Deficit at Cost Interests Total Balance at January 1, 2009 $ ) $ ) $ $ ) Capital Contributed (Withdrawn) Compensation Expense Shares issued for Services Shares issued for note conversion Net (loss) Balance at December 31, 2009 $ ) $ ) $ $ ) Capital Contributed (Withdrawn) Compensation Expense Net (loss) Balance at June 30, 2010 $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. 7 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 NOTE 1 - NATURE OF OPERATIONS, ORGANIZATION AND FINANCIAL STATEMENT PRESENTATION Unaudited Consolidated Financial Statements The June 30, 2010 consolidated financial statements presented herein are unaudited, and in the opinion of management, include all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of financial position, results of operations and cash flows. Such financial statements do not include all of the information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America.This quarterly report on Form 10-Q should be read in conjunction with Annual Report on Form 10-K for Excellency Investment Realty Trust, Inc. ("Excellency" and "the Company") for the year ended December 31, 2009. The December 31, 2009 consolidated balance sheet is derived from the audited balance sheet included therein. Company Background Excellency Investment Realty Trust, Inc. (f/k/a Gift Liquidators, Inc.) and its predecessor companies were originally incorporated in 1963 as Dorsett Educational Systems, Inc. ("Dorsett"). From 1963 through the mid-1980's, Dorsett was in the business of developing and marketing educational material. During that same period, the stock of Dorsett was publicly traded. In 1990, Dorsett acquired, in a stock for stock exchange, a privately owned business that developed, marketed and distributed a diverse line of gift and novelty products, and changed its name to Laid Back Enterprises, Inc. ("Laid Back"). From that date, until December 2002, Laid Back continued its development, marketing and distribution of gift products, seasonal retailing and closeout liquidation of gift products. On December 20, 2002, Laid Back's shareholders voted to split-off its gift inventory liquidation business from its gift design and merchandising business. Pursuant to a Split-Off Agreement, dated December 20, 2002 (the "Split-Off Agreement"), Laid Back distributed its gift design and merchandising business to Max Colclasure and Ronald Hurt in exchange for a substantial portion of the shares of Laid Back owned by Mr. Colclasure and Mr. Hurt. The shareholders also voted to approve a change of name from Laid Back to Gift Liquidators, Inc. Prior to the split-off, Mr. Colclasure and Mr. Hurt owned 64.72% and 6.42% of the stock of Laid Back, respectively. Minority shareholders owned the remaining outstanding stock. Subsequently, Mr. Colclasure and Mr. Hurt acquired all of the remaining outstanding stock of the gift design and merchandising business, thereafter known as Laid Back, and Mr. Colclasure acquired 25.78% of the gift inventory liquidation business now known as Gift Liquidators, Inc. (hereinafter, the "Company"), with the remaining shareholders owning 74.22% of the Company. Pursuant to the Split-Off Agreement, on December 20, 2002, all of the assets, liabilities and operations were transferred to Laid Back, except for gift liquidation inventory valued at $400,019, which was retained by the Company. In addition, all employees of the Company became employees of Laid Back. Since the Company had no employees, it entered into an Administrative Services Agreement with Laid Back, dated December 20, 2002 (the "Administrative Services Agreement"), to share administrative functions and personnel. The administrative services, for which the Company reimbursed Laid Back, included sales, marketing, accounting and customer service. In addition, the Company entered into a Tax Sharing Agreement with Laid Back, dated December 20, 2002 (the "Tax Sharing Agreement"), pursuant to which the Company shared certain tax responsibilities with Laid Back. During the third quarter of 2005, the Company's management determined that it would no longer pursue its interests in the gift liquidation business. As of September 28, 2005 (the "Closing Date"), the Company entered into a Preferred Stock Purchase Agreement with David Mladen, pursuant to which Mr. Mladen purchased 11,000 shares of the Company's Series A Convertible Preferred Stock, $0.01 par value per share ("Series A Preferred Stock"), for an aggregate purchase price of $10,000 (the "Preferred Stock Purchase Transaction"). As of the Closing Date, each share of the Company's Series A Preferred Stock was convertible at any time, at the holder's option, into 5 shares of the Company's common stock, $0.01 par value per share ("Common Stock"), subject to adjustment for stock dividends, stock splits, reclassifications, and similar events. 8 Table of Contents In addition, as of the Closing Date, two of the Company's former stockholders, including Mr. Colclasure, a former officer and director of the Company, sold an aggregate of 33,761 shares of the Company's Common Stock to Mr. Mladen, which amount represented 28.6% of the Company's issued and outstanding Common Stock, for an aggregate purchase price of $325,000 (the "Common Stock Purchase Transaction"). Further, as of the Closing Date, the Company's existing officers and directors resigned, and Mr. Mladen was appointed as the Company's sole officer and director. As a result of the Preferred Stock Purchase Transaction and the Common Stock Purchase Transaction (jointly, the "Purchase Transactions"), as of the Closing Date, Mr. Mladen owned and/or controlled approximately 51% of the Company's voting power. By virtue of (i) the percentage of the Company's Common Stock Mr. Mladen acquired, (ii) the number of shares of Common Stock Mr. Mladen would receive upon conversion of the shares of Preferred Stock he purchased, (iii) the resignation of all of the Company's officers and directors, and (iv) the appointment of Mr. Mladen as the Company's sole officer and director, there was deemed to have been a "change in control" of the Company as of the Closing Date. As of the Closing Date, the Company: · terminated its Administrative Services Agreement with Laid Back; · terminated its Tax Sharing Agreement with Laid Back; and · entered into an Asset Sale Agreement with Laid Back (the "Asset Sale Agreement"). Pursuant to the Asset Sale Agreement, effective as of the Closing Date, the Company sold all of its non-cash assets, including certain inventory, to Laid Back, in exchange for the cancellation of the Company's indebtedness to Laid Back in the aggregate amount of $50,485. As a result of the above transactions, the Company became a "shell company", as defined by Securities Act Rule 405 and Exchange Act Rule 12b-2 as a company other than an asset-backed issuer, with (a) no or nominal operations, and (b) either (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and other nominal assets. FIN 46R, which amended FIN 46, "Consolidation of Variable Interest Entities," an interpretation of Accounting Research Bulletin No. 51, "Consolidated Financial Statements," requires an existing unconsolidated variable interest entity to be consolidated by its primary beneficiary if the entity does not effectively disperse risk among all parties involved or if other parties do not have significant capital to finance activities without subordinated financial support from the primary beneficiary. White Knight Management, LLC is now considered a VIE and the Company its primary beneficiary both as of June 30, 2010 and 2008. David D. Mladen (“Mr. Mladen”), a Director, President and the Chief Executive Officer of the Company resigned his positions as of August 13, 2009. Mr. Mladen voluntarily resigned in his capacities in keeping with the agreement reached in settlement of the civil litigation previously initiated by the U.S. Securities and Exchange Commission against the Company and Mr. Mladen, individually. Mr. Mladen’s agreement, as it relates to his inability to serve as an Officer or Director of the Company, which is to not serve as an Officer or a Director for a period of five (5) years, was approved by the United States District Court, District of Connecticut in SEC v. Excellency Investment Realty Trust, Inc. and David D. Mladen, Case No. 3:08-cv-0158-JBA, by Final Judgment dated July 15, 2009, which becomes non-appealable on August 17, 2009.There is no disagreement between Mr. Mladen and the Company regarding his voluntary resignation announced in this Form 8-K, as settlement of the SEC litigation by consenting to the five year bar that was included in the Final Judgment was believed to be in the Company’s and Mr. Mladen’s best interest. Effective prior to the date and time of Mr. Mladen’s voluntary resignation as an Officer and Director of the Company, Gorica Adduci, who has worked in the real estate industry for quite some time, was appointed by the Directors of the Company as a replacement Director, President and the Interim Chief Executive Officer to replace those roles historically filled by Mr. Mladen until the next regularly scheduled meeting of shareholders where Directors stand for re-election. 9 Table of Contents Consulting services by Mr. Mladen for the Company commenced on May 1, 2010, and shall continue for eighteen(18) months until October 31, 2011.At end of term, any extensions will be negotiated between Mr. Mladen and the Company. The following duties and responsibilities shall be competently performed by the Mr. Mladen: Review and advise on all insurance policies and claims on same; Research new real estate projects that the Company may be interested in adding to its portfolio; Assist Company in obtaining financing for new projects; and Other duties as deemed necessary by Company. Mr. Mladen shall work part-time, both at Company’s offices and via telecommuting, such hours as are required by the Company for Mr. Mladen to competently perform the duties of this agreement. The Company shall make payment to Mr. Mladen a set amount as compensation for services rendered.The Consultant agrees to accept the sum of $31,200 per year, payable weekly in the amount of $600.In addition to the above compensation, Mr. Mladen will be entitled to health insurance, as well as commissions / bonuses which will be negotiated for consummated property purchases brought to the Company by the consultant and loans negotiated or refinanced through efforts by the consultant. NOTE 2 - BASIS OF PRESENTATION AND CHANGES IN OR NEW ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of Excellency Investment Realty Trust, Inc., its controlled subsidiaries comprised of certain Limited Partnerships (see Note 1), and Eternal Enterprise, Inc. (wholly owned in the aggregate by the Limited Partnerships) (hereinafter collectively referred to as the "Company"). As noted above, the historical financial statements as presented reflect the operations of Eternal as a result of the Reverse Merger. The Company records minority interest for the non-owned portions of consolidated subsidiaries, however, these subsidiaries have not generated any income to warrant the recording of such minority interests through June 30, 2010. All significant inter-company transactions and accounts have been eliminated in the consolidated financial statements. The accompanying consolidated financial statements include accounts of White Knight Management, LLC. in which the Company has a controlling financial interest.The usual condition for a controlling financial interest is ownership of a majority of the voting interests of an entity. However, a controlling financial interest may also exist in entities, such a special purpose entity ("SPE"), through arrangements that do not involve voting interest. The Company has determined that White Knight Management, LLC is a VIE and that the Company is the primary beneficiary as of June 30, 2010 and 2009. Loss Per Common Share Net loss per common share is based on the weighted average number of shares of common stock outstanding during the applicable period. Basic loss per share is computed by dividing loss available to common stockholders by the weighted average number of common shares outstanding during the period. The common stock equivalents for the Company's preferred stock and treasury shares were not included in the computation of diluted loss per share because that would have diluted earnings per share that had a basic loss per share of $0.03 and $0.03, for the six months ended June 30, 2010 and 2009, respectively. 10 Table of Contents Recently Adopted and Recently Issued Accounting Guidance Adopted Excellency Investment Realty Trust, Inc. has adopted changes issued by the Financial Accounting Standards Board (FASB) to the authoritative hierarchy of GAAP. These changes establish the FASB Accounting Standards CodificationTM (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates. Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification. These changes and the Codification itself do not change GAAP. Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on the Financial Statements. Fair Value Accounting.Excellency Investment Realty Trust, Inc. has adopted changes issued by the FASB to fair value disclosures of financial instruments. These changes require a publicly traded company to include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. Such disclosures include the fair value of all financial instruments, for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position; the related carrying amount of these financial instruments; and the method(s) and significant assumptions used to estimate the fair value. The adoption of these changes had no impact on the Financial Statements. Excellency Investment Realty Trust, Inc. has adopted changes issued by the FASB to fair value accounting. These changes provide additional guidance for estimating fair value when the volume and level of activity for an asset or liability have significantly decreased and includes guidance for identifying circumstances that indicate a transaction is not orderly. This guidance is necessary to maintain the overall objective of fair value measurements, which is that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. The adoption of these changes had no impact on the Financial Statements. Excellency Investment Realty Trust, Inc. has adopted changes issued by the FASB to the recognition and presentation of other-than-temporary impairments. These changes amend existing other-than-temporary impairment guidance for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities. The adoption of these changes had no impact on the Financial Statements. Excellency Investment Realty Trust, Inc. has adopted changes issued by the FASB to fair value accounting and reporting as it relates to nonfinancial assets and nonfinancial liabilities that are not recognized or disclosed at fair value in the financial statements on at least an annual basis. These changes define fair value, establish a framework for measuring fair value in GAAP, and expand disclosures about fair value measurements. This guidance applies to other GAAP that require or permit fair value measurements and is to be applied prospectively with limited exceptions. The adoption of these changes, as it relates to nonfinancial assets and nonfinancial liabilities, had no impact on the Financial Statements. These provisions will be applied at such time a fair value measurement of a nonfinancial asset or nonfinancial liability is required, which may result in a fair value that is materially different than would have been calculated prior to the adoption of these changes. Other Recently Issued Accounting Pronouncements On May 1, 2009, the Emerging Issues and Task Force issued guidance titled “Determining Whether an Instrument (or an Embedded Feature) Is Indexed to an Entity's Own Stock” .This guidance provides that an entity should use a two-step approach to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock, including evaluating the instrument's contingent exercise and settlement provisions. The adoption of this standard has affected the accounting for certain freestanding warrants and preferred stock that contain exercise price adjustment features (“down round provisions”).The Company does not expect the adoption of this standard to impact its financials. 11 Table of Contents In May 2009, the FASB issued subsequent event guidance. This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). This guidance requires an entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. This pronouncement was effective for the period ended June 30, 2010 and has been adopted in this filing. Financial Statement Presentation Because the Company is engaged in the rental and sale of real estate, the operating cycle may extend beyond one year. Accordingly, following the usual practice of the real estate industry, the accompanying consolidated balance sheet is unclassified. Use of Estimates The preparation of the Company's consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amount of revenues and expenses during the reporting period. Management makes these estimates using the best information available at the time the estimates are made; however actual results could differ materially from those estimates. Note 3 – GOING CONCERN The Company has suffered recurring losses from operations. During the six months ended June 30, 2010, the Company had a net loss of ($1,259,407), and has a net accumulated deficit of $20,461,716 as of June 30, 2010, all of which raise substantial doubt about the Company's ability to continue as a going concern. Management does plan to raise capital through any combination of debt and equity financing. However, the Company has no assurance that sufficient cash flow will be generated in the future to meet its operating requirements. As a result of the above, the accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 4 – NOTES PAYABLE Promissory Notes Payable - Related Parties On November 4, 2005 (the "Loan Date"), the Pre-Acquisition Eternal Stockholders of Eternal Enterprise, Inc., which were comprised of David Mladen, the Company's majority shareholder and the then sole officer and director, and Mr. Mladen's son, daughter-in-law, daughter, and son-in-law, exchanged, in the aggregate, 100% of the issued and outstanding shares of common stock of Eternal, for (i) limited partnership interests representing 20% of the total partnership interests in each of the Limited Partnerships, and (ii) unsecured promissory notes payable to the Pre-Acquisition Eternal Stockholders in the aggregate principal amount of $2,610,006 (the "LP Notes"), pursuant to Contribution Agreements between the Pre-Acquisition Eternal Stockholders and the Limited Partnerships. In consideration for the Company's ownership of 80% of the total partnership interests of each of the Limited Partnerships, the Company agreed to assume the LP Notes. The interest rate on the LP Notes is 7% per annum. The entire balance of principal and interest of the LP Notes is due and payable on November 4, 2010. The LP Notes may be prepaid without penalty. All payments shall be applied first toward the payment of interest and the balance towards the reduction of principal. As of June 30, 2010 and December 31, 2009, the LP Notes payable were $1,801,354 and $1,893,052, respectively. 12 Table of Contents Principal payment maturities on the related party notes outstanding at June 30, 2010 are: Fiscal Year Amount - - - Thereafter - Total $ Mortgage Notes Payable On December 27, 2005, the Company borrowed an aggregate of $8,224,000 from Astoria Federal Mortgage Corp. ("Astoria"), in connection with the refinancing of the Properties, evidenced by eight notes payable (the "Mortgage Notes"). The initial interest rate on the Mortgage Note of 5.625% will remain in effect for eighty four (84) months. Thereafter, the Mortgage Notes bear interest at a rate equal to the five (5) year "Fixed Rate Advance" as determined by the Federal Home Bank of New York, plus two and one half percent (2.5%), rounded to the nearest one-eighth of one percent (0.125%) and the interest rate will be adjusted every sixty (60) months. The loans are repayable in monthly installments of principal and interest (which total $43,040), due on the first day of each month, commencing February 1, 2006. The principal and interest payments are based on a 360 month amortization. The Mortgage Notes mature on January 1, 2018, at which time the entire unpaid principal balance, plus accrued interest thereon, shall be due. The Mortgage Notes are collateralized by each respective Property.David Mladen, the Company's majority stockholder, has guaranteed up to 5% of the outstanding balance of the principal with interest for the life of the loan. The Company incurred approximately $178,000 of deferred financing costs related to these loans, which is being amortized over the life of the mortgage notes payable (twelve years). Amortization expense, calculated using the effective interest method, was $6,954 and $6,682 for the six months ended June 30, 2010 and 2009, respectively. The following sets forth the amounts outstanding on each of the Notes as of June 30, 2010, and the required monthly principal and interest payments: Monthly Mortgage Principal & Prin. Bal. Property Interest 6/30/2010 56 Webster 270 Laurel 252 Laurel 243 - 255 Laurel 21 Evergreen 117-145 S. Marshall 154-160A Collins 360 Laurel 13 Table of Contents In connection with the refinancing described above, the Company defeased its existing mortgage with Credit Suisse First Boston Mortgage Capital, LLC. The Company incurred approximately $654,000 in costs associated with the defeasance. Additionally, the Company wrote-off the remaining deferred financing costs related to the mortgage totaling approximately $110,000. The remaining funds have been used to purchase all of the limited partnership interests of our subsidiary Limited Partnerships owned by Goran Mladen, the son of the Company's sole officer and director and majority stockholder, and for working capital purposes. Principal payment maturities on the mortgage outstanding at June 30, 2010 are: Fiscal Year Amount Thereafter Total $ Note 5 – RELATED PARTY TRANSACTIONS Rent-Free Apartments The Company provided a rent-free apartment to David Mladen, its majority shareholder and an officer and director. As a result, the Company has recorded compensation expense to David Mladen in the aggregate amount of $3,000, for the six months ended June 30, 2010 and 2009, which was the fair value of apartment rental. See related party note disclosure in Note 4. Note 6 - STOCKHOLDERS' DEFICIT Liquidated Damages In connection with David Mladen's purchase of 11,000 shares of the Company's Series A Preferred Stock (the "Series A Preferred Stock"), the Company entered into a Registration Rights Agreement with Mr. Mladen (the "Registration Rights Agreement"), pursuant to which the Company agreed to prepare and, on or prior to the sixtieth (60th) day following the date of such purchase, file with the Securities and Exchange Commission ("SEC"), a Resale Registration Statement on Form SB-2 (the "Resale Registration Statement"), to register all of the shares of the Company's Common Stock underlying the Series A Preferred Stock (the "Conversion Shares"). Further, pursuant to the Registration Rights Agreement, the Company is required to use best efforts to (a) have the SEC declare the Resale Registration Statement effective within ninety (90) days after filing the Resale Registration Statement with the SEC (or one hundred and twenty (120) days in the event any comments on the Registration Statement are received from the SEC), and (b) maintain the effectiveness of the Resale Registration Statement until all such common shares have been sold or may be sold without volume restrictions pursuant to Rule 144(k) of the Securities Act of 1933, as amended. 14 Table of Contents If the Company (i) fails to file the Resale Registration Statement, or (ii) fails to have the Registration Statement declared effective within the required period, or (iii) if effectiveness is not maintained, the Registration Rights Agreement requires the Company to make payments to Mr. Mladen in an aggregate amount equal to two percent (2%) per month of $9,000,000 (assuming the sale of $9,000,000 of the aggregate fair market value of the Conversion Shares) ("Outstanding Principal Amount"), multiplied by the number of months (prorated for partial months) until the failure is cured. As of September 30, 2006, the Resale Registration Statement had not been filed. At that time, Mr. Mladen agreed to waive $1,174,000 of liquidated damages due to him, and such amount was accounted for as a contribution of capital as of that date. On October 24, 2006, the Resale Registration Statement had still not been filed. At that time, Mr. Mladen agreed to waive an additional $720,000 in liquidated damages, for the period between July 1, 2006, and October 31, 2006, in consideration for 43,500 shares of the Company's Series C Preferred Stock. As of December 31, 2006, $720,000 of these liquidated damages have been issued as preferred stock and subsequently converted to common stock. As of December 31, 2007, the Resale Registration Statement had still not been filed, and the accrued liability of $2,264,000had been recorded. As of December 31, 2008, the Resale Registration Statement had still not been filed, and the accrued liability of $2,160,000 had been recorded, resulting in a balance of $4,424,000. As of December 31, 2009, the Resale Registration Statement had still not been filed, and the accrued liability of $2,160,000 had been recorded, resulting in a balance of $6,584,000. As of June 30, 2010, the Resale Registration Statement had still not been filed, and the accrued liability of $1,080,000 had been recorded, resulting in a balance of $7,664,000. On November 29, 2006, the Company filed a Registration Statement on Form SB-2 (the "Resale Registration Statement") with the Securities and Exchange Commission (the "Commission") to register (i) 5,000,000 shares of common stock issuable to Dutchess Private Equities Fund, LP ("Dutchess") in connection with an Investment Agreement between the Company and Dutchess and (ii) 1,573,000 shares of Common Stock issuable upon conversion of shares of the Company's Series A Convertible Preferred Stock held by David Mladen, the Company's sole officer, director and majority shareholder. On February 2, 2007, the Company filed a request to withdraw the Registration Statement with the Commission. Mr. Mladen had agreed to waive the liquidated damages which were due to him through June 30, 2007, but as a result of the withdrawal of the Registration Statement the accrued registration rights penalty increased to $8,169,394 as of December 31, 2008 and $9,789,394 as of December 31, 2009. The Company had adopted View C of EITF 05-4, "Effect of Liquidated Damages Clause on a Freestanding Financial Instrument Subject to EITF 00-19" ("EITF 05-4"). Accordingly, the Company classified as liability instruments, the fair value of registration rights agreements when such agreements (i) require it to file, and cause to be declared effective under the Securities Act, a registration statement with the SEC within contractually fixed time periods, and (ii) provide for the payment of liquidating damages in the event of its failure to comply with such agreement. Previously under View C of EITF 05-4, (i) registration rights with these characteristics were accounted for as derivative financial instruments at fair value and (ii) contracts that are (a) indexed to and potentially settled in an issuer's own stock and (b) permit gross physical or net share settlement with no net cash settlement alternative were classified as equity instruments. The Company has adopted EITF 00-19-2 and as a result no longer classifies these registration rights as a derivative instrument. 15 Table of Contents Note 7 – CONTINGENCY Periodic Filings Under a 2005 rule change, OTC Bulletin Board ("OTCBB") issuers that are cited for filing delinquency three times in a 24-month period and those removed for failure to file two times in a 24-month period will be ineligible for quotation by an NASD member. Following removal under this new rule, an issuer's securities would again become eligible for quotation on the OTCBB when the issuer has filed periodic reports for one year in a timely manner. In 2010 the Company has been late in one of its periodic filings with the Securities and Exchange Commission ("SEC"). Accordingly, the Company may be ineligible for quotation by an NASD member if it is delinquent two more times in its periodic filings with the SEC during the applicable 24-month period. Litigation: Securities and Exchange Commission v. Excellency Investment Realty Trust, Inc. and David D. Mladen, Case No. 308CV01583 filed in the United Stated District Court District of Connecticut on October 16, 2008.The case was filed by the SEC alleging that a market manipulation scheme in which Defendants Excellency Investment Realty Trust, Inc. and David D. Mladen, our president, chief executive officer and majority shareholder, allegedly engaged in a number of transactions designed to artificially inflate the price of our common stock by making purchases and sales in the stock.After this case had been pending for a number of months, on July 14, 2009, a final judgment was filed in the US District Court of New Haven, CT.It was ordered that David D. Mladen is prohibited for five years following the date of the filing from acting as an officer or director of any issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act.Additionally, Mr. Mladen was ordered to pay a disgorgement of $5,000, representing profits gained as a result of the conduct alleged in the original complaint, together with prejudgment interest of $254.Finally, Mr. Mladen was ordered to pay a civil penalty in the amount of $50,000. David D. Mladen (“Mr. Mladen”), resigned his positions as of August 13, 2009. Mr. Mladen voluntarily resigned in his capacities in keeping with the agreement reached in settlement of the civil litigation previously initiated by the U.S. Securities and Exchange Commission against the Company and Mr. Mladen, individually. Mr. Mladen’s agreement, as it relates to his inability to serve as an Officer or Director of the Company, which is to not serve as an Officer or a Director for a period of five (5) years, was approved by the United States District Court, District of Connecticut in SEC v. Excellency Investment Realty Trust, Inc. and David D. Mladen, Case No. 3:08-cv-0158-JBA, by Final Judgment dated July 15, 2009, which becomes non-appealable on August 17, 2009.There is no disagreement between Mr. Mladen and the Company regarding his voluntary resignation announced in this Form 8-K, as settlement of the SEC litigation by consenting to the five year bar that was included in the Final Judgment was believed to be in the Company’s and Mr. Mladen’s best interest. Effective prior to the date and time of Mr. Mladen’s voluntary resignation as an Officer and Director of the Company, Gorica Adduci, who has worked in the real estate industry for quite some time, was appointed by the Directors of the Company as a replacement Director, President and the Interim Chief Executive Officer to replace those roles historically filled by Mr. Mladen until the next regularly scheduled meeting of shareholders where Directors stand for re-election. 16 Table of Contents Note 8 – PROPERTY, PLANT AND EQUIPMENT Property, Equipment, Land, Buildings and Improvements are recorded at cost.Buildings and Improvements are depreciated over 27.5 years using the straight line method of depreciation.Depreciation expense was $103,484 for the six months ended June 30, 2010 and 2009, respectively.Total accumulated depreciation was $1,819,749 and $1,760,928 as of June 30, 2010 and December 31, 2009 respectively.Expenditures for maintenance and repairs, which do not generally extend the useful life of the related assets, are charged to operations as incurred. Gains or losses on disposal of property and equipment are reflected in the statement of income in the year of disposal. These assets serve as collateral for the mortgages notes that they are financed by. Note 9 – CONSOLIDATED VARIABLE INTEREST ENTITY Until June 30, 2006, our Properties were managed by White Knight Management, LLC ("White Knight"), a related party owned (i) 99% by Goran Mladen, the son of David Mladen, our majority shareholder, officer and director, and (ii) 1% by Gorica Mladen, David Mladen's daughter. The Properties were managed pursuant to an oral agreement we had with White Knight, according to which White Knight collected the rents for all eight of our Properties and paid our operating expenses. In consideration for such services, White Knight was entitled to retain a management fee of approximately 4% of our rent revenues. Effective July 1, 2006, we discontinued our arrangement with White Knight and assumed all responsibilities for the management of our Properties.Therefore, there were no property management fees for the fiscal year ended December 31, 2007 or 2008. As of January 1, 2007, we have consolidated our financial statements with White Knight. In accordance with the Financial Accounting Standards Board ("FASB") a variable-interest entity ("VIE") is to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE's residual returns. Included in the balances consolidated are a line of credit with a balance of $73,715 and $67,986 as of June 30, 2010 and December 31, 2009, respectively. Also consolidated are cash balances of approximately $0 and $3,000 at June 30, 2010 and December 31, 2009, respectively. Since Excellency Investment Realty Trust does not own any interest in White Knight Management, the interest expense recorded on the line of credit is excluded from net income on the consolidated statement of operations. Note 10 – SUBSEQUENT EVENTS There are no subsequent events to report as of the date of this filing. 17 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statement Concerning Forward-Looking Statements This report on Form 10-Q contains forward-looking statements, including, without limitation, statements concerning our possible or assumed future results of operations.These statements are preceded by, followed by or include the words “believes,” “could,” “expects,” “intends” “anticipates,” or similar expressions.Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons including: our ability to continue as a going concern, adverse economic changes affecting markets we serve; competition in our markets and industry segments; our timing and the profitability of entering new markets; greater than expected costs, customer acceptance of wireless networks or difficulties related to our integration of the businesses we may acquire and other risks and uncertainties as may be detailed from time to time in our public announcements and SEC filings.Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations.We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. The discussion and financial statements contained herein are for the three and six months ended June 30, 2010 and 2009.The following discussion should be read in conjunction with our financial statements and the notes thereto included herewith. Overview On September 4, 1963, we were incorporated in the State of Oklahoma as Dorsett Educational Systems, Inc.On December 20, 2002, we changed our name to Gift Liquidators, Inc. As of September 28, 2005 (the "Closing Date"), we entered into a Preferred Stock Purchase Agreement with David Mladen (the "Preferred Stock Purchase Agreement"), pursuant to which Mr. Mladen purchased 11,000 shares of our Series A Convertible Preferred Stock, $0.01 par value per share ("Series A Preferred Stock"), for an aggregate purchase price of $10,000 (the "Preferred Stock Purchase Transaction").As of the Closing Date, each share of our Series A Preferred Stock was convertible into 5 shares of our common stock, $0.01 par value per share ("Common Stock"), subject to adjustment for stock dividends, stock splits, reclassifications, and similar events.Further, as of the Closing Date, two of our former stockholders, one of whom was an officer and director of ours, sold an aggregate of 33,761 shares of our Common Stock to Mr. Mladen, which amount represented 28.6% of our issued and outstanding Common Stock (the "Common Stock Purchase Transaction," and, together with the Preferred Stock Purchase Transaction, the "Stock Purchase Transactions"). In addition, as of the Closing Date, our existing officers and directors resigned, and Mr. Mladen was appointed as our sole officer and director. At the time of the Preferred Stock Purchase Transaction and the Common Stock Purchase Transaction, Mr. Mladen was also the majority stockholder and the sole officer and director of Eternal Enterprise, Inc., a Connecticut Corporation ("Eternal"), which owned the following residential real estate properties (collectively, the "Properties") in Hartford, Connecticut: · 154-160A Collins Street, Hartford, CT; · 21 Evergreen Avenue, Hartford, CT; · 243 & 255 Laurel Street, Hartford, CT; · 252 Laurel Street, Hartford CT; · 270 Laurel Street, Hartford, CT; · 360 Laurel Street, Hartford, CT; · 117-145 S. Marshall Street, Hartford, CT; and · 56 Webster Street, Hartford, CT. 18 Table of Contents Mr. Mladen entered into the Stock Purchase Transactions with the specific intention of taking control of our Company, and, subsequently, combining it with Eternal. Between October 26, 2005 and October 31, 2005, we formed eight limited partnerships as wholly-owned Delaware subsidiaries (the "Limited Partnerships").At the time of formation, we owned 100% of the partnership interests of each of the Limited Partnerships. As of November 4, 2005, the pre-acquisition stockholders of Eternal, which consisted of David Mladen and certain of his family members (the "Pre-Acquisition Eternal Stockholders"), exchanged, in the aggregate, 100% of the issued and outstanding shares of common stock of Eternal, for (i) limited partnership interests representing 20% of the total partnership interests of each of the Limited Partnerships, and (b) promissory notes in the aggregate principal amount of $2,610,006 (the "LP Notes") (the "Eternal Acquisition").The partnership interests of the Limited Partnerships were exchanged for shares of common stock of Eternal based upon the ratio which the value of each Property bears to the aggregate value of all of the Properties.As a result of the Eternal Acquisition, the shares of common stock of Eternal are now 100% owned, in the aggregate, by the Limited Partnerships. In consideration for our ownership of 80% of the total partnership interests of each of the Limited Partnerships, we agreed to assume the LP Notes.The interest rate on the LP Notes is 7% per annum.The entire balance of principal and interest of the LP Notes is due and payable on November 4, 2010.The LP Notes may be prepaid without penalty.All payments shall be applied first toward the payment of interest and the balance towards the reduction of principal. Pursuant to the Partnership Agreements of the Limited Partnerships (the "Partnership Agreements"), among other things, we (i) are the general partner of each of the Limited Partnerships; and (ii) have the right to compel the limited partners (i.e., the Pre-Acquisition Eternal Stockholders) to exchange 100% of their limited partnership interests for shares of common stock of the Company. Since, at the effective time of the Eternal Acquisition (and the Preferred Stock Purchase Transaction and the Common Stock Purchase Transaction, consummated in anticipation thereof): (i) the Pre-Acquisition Eternal Stockholders obtained a majority of the shares of common stock of the combined entity after the combination, (ii) Pre-Acquisition Eternal Stockholders obtained the ability to elect and appoint a voting majority of the governing board of the combined entity, and (iii) Eternal's officers and directors replaced ours as officers and directors of the combined entity, the Eternal Acquisition was treated as a reverse merger with Eternal as the accounting acquirer for financial reporting purposes. On September 20, 2006, we reincorporated in the State of Maryland by virtue of our merger with and into Excellency Investment Realty Trust, Inc., our Maryland subsidiary (the "Maryland Subsidiary"), which had been organized for that purpose (the "Reincorporation by Merger").As a result of the Reincorporation by Merger, among other things: · The surviving company and successor filer is known as Excellency Investment Realty Trust, Inc.; · Each share of our issued and outstanding common stock and preferred stock was converted into one share of the Maryland Subsidiary's common stock and preferred stock, respectively; · The title to all of our property automatically vested in the Maryland Subsidiary; · The Maryland Subsidiary assumed all of our liabilities; · Corporate actions of the surviving entity are now governed by the Maryland Corporations and Associations Law and by the Maryland Subsidiary's Articles of Amendment and Restatement of Articles of Incorporation and Bylaws; · David Mladen, who was our sole officer and director, continued to serve as the sole officer and director of the surviving entity; · The trading symbol for the surviving entity's common stock, which is quoted on the over-the-counter bulletin board of the National Association of Securities Dealers, was changed to "EIVR"; and · The total number of shares of stock which the surviving entity is authorized to issue has increased to 201,000,000 shares, of which 200,000,000 shares are common stock, $0.01 par value per share and 1,000,000 are preferred stock, par value $0.01. 19 Table of Contents While the Reincorporation by Merger resulted in changes to our name and state of incorporation, as well as the other changes listed above, it did not result in any material changes to our business, management, assets, liabilities or net worth. We are engaged in the business of acquiring, developing, holding for investment, operating and selling apartment properties in metropolitan areas on the east coast of the United States.We intend to qualify as a real estate investment trust, or REIT, under the Internal Revenue Code of 1986, as amended. Through our subsidiaries, we own eight residential real estate Properties, consisting of an aggregate of 273 apartment units, and comprising a total of approximately 221,839 square feet, all of which are leased to residential tenants.Each of the Properties is located in the metropolitan Hartford area of Connecticut. We operate in the real estate industry segment.We do not have any foreign operations, and our business is not seasonal.See the Consolidated Financial Statements attached hereto and incorporated by reference herein for financial information relating to our industry segment. Trends and Uncertainties We are not aware of any material trends or uncertainties, favorable or unfavorable, other than national economic conditions affecting real estate generally, that may be reasonably anticipated to have a material impact on either capital resources or the revenues or income to be derived from the acquisition and operation of the Properties, other than those identified below. Increasing Demand For Rental Apartments Based on certain demographic trends, in particular, the growth of the "Echo Boomer" generation, we believe we are well-positioned to continue achieving our objectives.While there is no guarantee that individuals making up this group will choose renting versus ownership, we believe the increase in this age group will have a positive demand for the number of rental households.Echo Boomers are now entering into the age group having the greatest propensity to rent.The number of individuals between the ages of 18-39 is expected to grow significantly over the next 20 years. Strong Demand Due To Restrictive Lending Environment The 40-year historic lows reached on mortgage interest rates in recent years provided some individuals with the opportunity to purchase homes at similar costs to renting, particularly when utilizing short-term variable mortgages.However, with the more recent increases in credit criteria and more restrictive lending practices, this attractive alternative may have faded for some and the apartment sector is in a position to reap the benefits.If a restrictive lending environment continues, then the number of individuals purchasing homes will typically decline.As rental apartments directly compete with the single-family home and condominium sectors of the economy, the demand for new and existing rental apartment communities may rise when demand for purchasing homes falls.We believe this will be beneficial for apartment owners as it should translate into greater demand, higher occupancy rates, fewer concessions needed to attract renters, and therefore increased profitability of our apartment communities. Consolidation with White Knight Management, LLC Until June 30, 2006, our Properties were managed by White Knight Management, LLC ("White Knight"), a related party owned (i) 99% by Goran Mladen, the son of David Mladen, our majority shareholder, and (ii) 1% by Gorica Mladen, David Mladen's daughter. The Properties were managed pursuant to an oral agreement we had with White Knight, according to which White Knight collected the rents for all eight of our Properties and paid our operating expenses. In consideration for such services, White Knight was entitled to retain a management fee of approximately 4% of our rent revenues. 20 Table of Contents Effective July 1, 2006, we discontinued our arrangement with White Knight and assumed all responsibilities for the management of our Properties.Therefore, there were no property management fees for the fiscal year ended December 31, 2007 or 2008. As of January 1, 2007, we have consolidated our financial statements with White Knight. In accordance with the Financial Accounting Standards Board ("FASB") a variable-interest entity ("VIE") is to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE's residual returns. Included in the balances consolidated are a line of credit with a balance of $73,715 and $67,986 as of June 30, 2010 and December 31, 2009, respectively. Since Excellency Investment Realty Trust does not own any interest in White Knight Management, the interest expense recorded on the line of credit is excluded from net income on the consolidated statement of operations. Mortgage Notes Payable to Astoria Federal Mortgage Corp. As a result of the Eternal Acquisition, we are the owner of eight Properties, all in the metropolitan Hartford, Connecticut area. As of December 27, 2005, we borrowed an aggregate of $8,224,000 from Astoria Federal Mortgage Corp., in connection with the refinancing of the Properties, evidenced by eight notes payable (the "Mortgage Notes").The Mortgage Notes bear interest at a rate equal to the five (5) year "Fixed Rate Advance" as determined by the Federal Home Bank of New York, plus 2.500%, rounded to the nearest one-eighth of one percent (0.125%).The initial interest rate on the Mortgage Notes, of 5.625%, will remain in effect for 84 months.Thereafter, the interest rate will be adjusted every sixty (60) months.The loans are repayable in monthly installments of principal and interest, due on the first day of each month, commencing February 1, 2006.The principal and interest payments will be based on a 360 month amortization.The Mortgage Notes mature on January 1, 2018, at which time the entire unpaid principal balance, plus accrued interest thereon, shall be payable.The Mortgage Notes are secured against each respective Property.David Mladen, our majority stockholder, and sole officer and director, has guaranteed up to 5% of the outstanding balance of the principal with interest for the life of the loan. The following sets forth certain material terms of each of the Notes as of June 30, 2010: Monthly Mortgage Principal & Prin. Bal. Property Interest 6/30/2010 56 Webster 270 Laurel 252 Laurel 243 - 255 Laurel 21 Evergreen 117-145 S. Marshall 154-160A Collins 360 Laurel We used the amounts borrowed from Astoria Federal Mortgage Corp. to repay the aggregate amount of $5,263,472 of principal and interest we owed under previous mortgages with Credit Suisse First Boston Mortgage Capital, LLC.In connection with such refinancing, we incurred approximately $654,083 in pre-payment penalties in fiscal 2005.The remaining funds have been used to purchase all of the limited partnership interests of our subsidiary Limited Partnerships owned by Goran Mladen, the son of our majority stockholder and sole officer and director, and for general working capital purposes. 21 Table of Contents Repayment of Promissory Notes Payable - Related Party As of November 4, 2005 (the "Loan Date"), the Pre-Acquisition Eternal Stockholders of Eternal Enterprise, Inc., which were comprised of David Mladen, our majority shareholder and sole officer and director, and Mr. Mladen's son, daughter-in-law, daughter, and son-in-law, exchanged, in the aggregate, 100% of the issued and outstanding shares of common stock of Eternal, for (i) limited partnership interests representing 20% of the total partnership interests in each of the Limited Partnerships, and (ii) unsecured promissory notes payable to the Pre-Acquisition Eternal Stockholders in the aggregate principal amount of $2,610,006 (the "LP Notes').In consideration for our ownership of 80% of the total partnership interests of each of the Limited Partnerships, we agreed to assume the LP Notes. The interest rate on the LP Notes is 7% per annum.The entire balance of principal and interest of the LP Notes is due and payable on November 4, 2010.The LP Notes may be prepaid without penalty.All payments shall be applied first toward the payment of interest and the balance towards the reduction of principal. As of June 30, 2010, the total amount due under the LP Notes was $1,801,354. Liquidated Damages In connection with David Mladen's purchase of 11,000 shares of the Company's Series A Preferred Stock (the "Series A Preferred Stock"), the Company entered into a Registration Rights Agreement with Mr. Mladen (the "Registration Rights Agreement"), pursuant to which the Company agreed to prepare and, on or prior to the sixtieth (60th) day following the date of such purchase, file with the Securities and Exchange Commission ("SEC"), a Resale Registration Statement on Form SB-2 (the "Resale Registration Statement"), to register all of the shares of the Company's Common Stock underlying the Series A Preferred Stock (the "Conversion Shares"). Further, pursuant to the Registration Rights Agreement, the Company is required to use best efforts to (a) have the SEC declare the Resale Registration Statement effective within ninety (90) days after filing the Resale Registration Statement with the SEC (or one hundred and twenty (120) days in the event any comments on the Registration Statement are received from the SEC), and (b) maintain the effectiveness of the Resale Registration Statement until all such common shares have been sold or may be sold without volume restrictions pursuant to Rule 144(k) of the Securities Act of 1933, as amended. If the Company (i) fails to file the Resale Registration Statement, or (ii) fails to have the Registration Statement declared effective within the required period, or (iii) if effectiveness is not maintained, the Registration Rights Agreement requires the Company to make payments to Mr. Mladen in an aggregate amount equal to two percent (2%) per month of $9,000,000 (assuming the sale of $9,000,000 of the aggregate fair market value of the Conversion Shares) ("Outstanding Principal Amount"), multiplied by the number of months (prorated for partial months) until the failure is cured. As of September 30, 2006, the Resale Registration Statement had not been filed. At that time, Mr. Mladen agreed to waive $1,174,000 of liquidated damages due to him, and such amount was accounted for as a contribution of capital as of that date. On October 24, 2006, the Resale Registration Statement had still not been filed. At that time, Mr. Mladen agreed to waive an additional $720,000 in liquidated damages, for the period between July 1, 2006, and October 31, 2006, in consideration for 43,500 shares of the Company's Series C Preferred Stock. As of December 31, 2006, $720,000 of these liquidated damages have been issued as preferred stock and subsequently converted to common stock. As of December 31, 2007, the Resale Registration Statement had still not been filed, and the accrued liability of $2,264,000had been recorded. As of December 31, 2008, the Resale Registration Statement had still not been filed, and the accrued liability of $2,160,000 had been recorded, resulting in a balance of $4,424,000. As of December 31, 2009, the Resale Registration Statement had still not been filed, and the accrued liability of $2,160,000 had been recorded, resulting in a balance of $6,584,000. 22 Table of Contents As of June 30, 2010, the Resale Registration Statement had still not been filed, and the accrued liability of $1,080,000 had been recorded, resulting in a balance of $7,664,000. On November 29, 2006, the Company filed a Registration Statement on Form SB-2 (the "Resale Registration Statement") with the Securities and Exchange Commission (the "Commission") to register (i) 5,000,000 shares of common stock issuable to Dutchess Private Equities Fund, LP ("Dutchess") in connection with an Investment Agreement between the Company and Dutchess and (ii) 1,573,000 shares of Common Stock issuable upon conversion of shares of the Company's Series A Convertible Preferred Stock held by David Mladen, the Company's sole officer, director and majority shareholder. On February 2, 2007, the Company filed a request to withdraw the Registration Statement with the Commission. Mr. Mladen had agreed to waive the liquidated damages which were due to him through June 30, 2007, but as a result of the withdrawal of the Registration Statement the accrued registration rights penalty increased to $8,169,394 as of December 31, 2008 and $9,789,394 as of December 31, 2009. The Company had adopted View C of EITF 05-4, "Effect of Liquidated Damages Clause on a Freestanding Financial Instrument Subject to EITF 00-19" ("EITF 05-4"). Accordingly, the Company classified as liability instruments, the fair value of registration rights agreements when such agreements (i) require it to file, and cause to be declared effective under the Securities Act, a registration statement with the SEC within contractually fixed time periods, and (ii) provide for the payment of liquidating damages in the event of its failure to comply with such agreement. Previously under View C of EITF 05-4, (i) registration rights with these characteristics were accounted for as derivative financial instruments at fair value and (ii) contracts that are (a) indexed to and potentially settled in an issuer's own stock and (b) permit gross physical or net share settlement with no net cash settlement alternative were classified as equity instruments. The Company has adopted EITF 00-19-2 and as a result no longer classifies these registration rights as a derivative instrument. Investment Agreement with Dutchess Private Equities On August 29, 2006, we entered into an Investment Agreement with Dutchess Private Equities Fund, L.P.("Dutchess"), pursuant to which Dutchess committed to purchase up to $25,000,000 of our Common Stock over the course of thirty six (36) months.The amount that we will be entitled to request from each purchase ("Puts") shall be equal to, at our election, either (i) $250,000, or (ii) 200% of the average daily volume (U.S. market only) of the Common Stock for the 10 trading days prior to the applicable put notice date, multiplied by the average of the 3 daily closing bid prices immediately preceding the put date.The put date shall be the date that Dutchess receives a put notice of a draw down by us.The purchase price shall be set at 93% of the lowest closing Best Bid price of the Common Stock during the pricing period.The pricing period shall be the 5 consecutive trading days immediately after the put notice date.There are put restrictions applied on days between the put date and the closing date with respect to that particular Put.During this time, we shall not be entitled to deliver another put notice.Further, we shall reserve the right to withdraw that portion of the Put that is below 90% of the lowest closing bid prices for the 10-trading day period immediately preceding each put notice.As of the date hereof, we have not requested any Puts under the Investment Agreement. The Investment Agreement with Dutchess terminates either (a) when Dutchess has purchased an aggregate of Twenty-Five Million dollars ($25,000,000) in shares of Common Stock of the Company pursuant to the Investment Agreement, or (b) thirty-six months after the effective date of the Investment Agreement. Dutchess is not obligated to purchase any shares of the Common Stock, unless each of the following conditions are satisfied at the time of purchase: · a registration statement shall have been declared effective and shall remain effective and available for the resale of all the shares of Common Stock to be purchased by Dutchess; · the Common Stock shall be listed, and shall not have been suspended from trading for a period of two (2) consecutive trading days, and the Company shall not have been notified of any pending or threatened proceeding or other action to suspend the trading of its Common Stock; · the Company must have complied with its obligations and must not otherwise be in breach of or in default under the Investment Agreement, or other related transaction documents; · no injunction shall have been issued and remain in force, or action commenced by a governmental authority, which has not been stayed or abandoned, prohibiting the purchase or the issuance of the shares of the Company's Common Stock to be purchased; and · the issuance of the shares of Common Stock of the Company will not violate any shareholder approval requirements of the principal market or exchange on which the Common Stock is traded. To date, the Company has not delivered any Puts to Dutchess pursuant to the Investment Agreement, and has no intention to do so in the foreseeable future. 23 Table of Contents Results of Operations As of June 30, 2010 and 2009 we owned interests in eight Properties.Details on the Properties are as follows: 30-Jun-10 30-Jun-09 Name of Property Units Occupancy % Occupancy % 252 Laurel St 18 89
